United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2810
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Kevin McKee

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: March 20, 2020
                              Filed: March 25, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Kevin McKee appeals the sentence the district court1 imposed after he pleaded
guilty to a firearm offense. His counsel has moved for leave to withdraw, and has

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of the sentence.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence. The court properly considered the factors set forth in 18
U.S.C. § 3553(a), and there is no indication that the court considered an improper or
irrelevant factor or committed a clear error in weighing relevant factors. See United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (discussing
appellate review of sentencing decisions). Further, the court imposed a sentence
within the Guidelines imprisonment range. See United States v. Callaway, 762 F.3d
754, 760 (8th Cir. 2014) (within-Guidelines-range sentence is presumed reasonable).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




                                         -2-